*116OPINION OP .COURT
The following is taken, verbatim, from the opinion.
FARR, J:
The one vital issue in this case is whether or not, in such an affidavit, it is necessary to set out the name of the person to whom the sale is made.
It becomes readily apparent, from Sec. 6212-15 GC., that the offense is a “sale” of intoxicating liquor, regardless of to whom made. As reflecting upon the issue involved here, the case of Schoenung v. State, 16 App., 65, is. of interest, where this precise question was before the court of appeals of Glermont County. In the first paragraph of the syllabus it is held that:
“It is not necessary for* an affidavit charging one with the unlawful sale of intoxicating liquors in violation of Sec. 6212-15 GC., to state the name of the person to whom •the liquor was sold.”
In this connection attention was called by counsel to the opinion of the Circuit Court of Appeals of. the Eighth District, reference to which is made in the United States Daily of Saturday, July 25, 1927, in the case of Jarl v. United States and Monroe v. United States, and one of the issues raised in that case was that the charge did not. state the name of the person to Whom the sale was made, and in discussing that issue the court says, in substance, that reason and common sense would suggest that the name be set out.
It should be observed, however, that this was not the issue upon which these cases turned and, so far as observed, that is the only expression of the court upon that issue, and it must be agreed that the statement is reasonable but by no means decisive of the issue herein.
For the reason given it follows that the judgment of the Court of Common Peas should be affirmed and it is so ordered.
(Pollock and Roberts, JJ., concur.)